Citation Nr: 1230288	
Decision Date: 09/04/12    Archive Date: 09/10/12

DOCKET NO.  03-25 049A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 percent for bilateral pes planus with hallux valgus, hammer toes, and callosities (bilateral foot disability).  

2.  Entitlement to a disability rating in excess of 10 percent for chondromalacia of the right patella (right knee disability).  

3.  Entitlement to a disability rating in excess of 10 percent for chondromalacia of the left patella (left knee disability).  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. Fields, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1968 to October 1988.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2000 rating decision issued by a Department of Veterans Affairs (VA) Regional Office (RO).  The case was subsequently transferred to the St. Petersburg, Florida RO, which retains original jurisdiction over the case.  The Veteran testified as to the issues on appeal at a hearing at the RO before the undersigned Veterans Law Judge (VLJ) in September 2005.  A transcript of the hearing is of record.  

These issues have been before the Board previously.  In May 2006, the Board remanded the case to the agency of original jurisdiction (AOJ) for additional development.  In October 2008, as pertinent to this appeal, the Board denied a rating in excess of 30 percent for the bilateral foot disability, a rating in excess of 10 percent for the right knee disorder, and a rating in excess of 10 percent for the left knee disorder.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In a September 2010 Memorandum Decision, the Court vacated and remanded the Board's decision as to the issues now on appeal.  In May 2011, the Board remanded the case to the AOJ for additional development.  The case now returns to the Board for further appellate review.  

As discussed below, the AOJ substantially complied with the remand instructions and, therefore, a further remand is not required under Stegall v. West, 11 Vet. App. 268 (1998).  See D'Aries v. Peake, 22 Vet. App. 97, 106 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

The Board observes that the Veteran also has a Virtual VA paperless claims file, which is a highly secured electronic repository that is used to store and review documents involved in the claims process.  There are currently no pertinent records in the paperless file that are not also in the paper claims file.  

In a July 2102 written brief presentation, the Veteran's representative requested that several inferred service connection claims be referred for appropriate action by the AOJ.  He also asserted that the issues on appeal should be remanded for consideration of a claim for entitlement to a total disability rating on the basis of individual unemployability due to service-connected disabilities (TDIU).  

The Board notes that the Veteran reported being retired during the June 2011 VA examination.  Further, when evidence of unemployability is submitted during the course of an appeal from an assigned rating, a claim for entitlement to a TDIU will be considered "part and parcel" of the claim for benefits for the underlying disability, as an attempt to obtain an appropriate disability rating.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  However, there is no allegation that the Veteran is unemployable due to the disabilities, and the Veteran has generally denied impact on his occupation from the bilateral foot and knee disabilities.  Rather, the Veteran is service-connected for several other disabilities, and his representative has argued that he may be unemployable due to unspecified individual disabilities or combined service-connected disabilities.  Accordingly, the issue of TDIU is not under the Board's jurisdiction, and a remand is not appropriate.  However, entitlement to a TDIU will be referred for appropriate action by the AOJ.

As discussed above, the issues of entitlement to a TDIU, and entitlement to service connection for posttraumatic stress disorder (PTSD), depression, obstructive sleep apnea, gastroesophageal reflux disease (GERD), erectile dysfunction, and asthma are raised by the record.  However, they have not been adjudicated by the AOJ, and the Board has no jurisdiction over them.  As such, these issues are referred to the AOJ for appropriate action. 



FINDINGS OF FACT

1.  Throughout the appeal, the Veteran has had severe (but not pronounced) bilateral foot disability with marked pronation, pain or tenderness that is increased with use (but not rising to the level of extreme tenderness), intermittent swelling on use, characteristic callosities, and mild or moderate (but not marked) inward displacement, without severe spasm of the tendo achillis on manipulation, which is somewhat improved by orthopedic appliances; hammer toes of less than all toes, and hallux valgus with pain and painful motion but no operation or severe disability equivalent to amputation of the great toe; and no actual loss of either foot.

2.  Throughout the appeal, the Veteran's right knee disability has been manifested by pain, painful motion, crepitation, popping, stiffness, occasional swelling, giving way and subjective instability or weakness; with extension to less than 10 degrees and flexion to greater than 45 degrees, even with consideration of additional functional loss due to flare-ups or repetition; and without objective lateral instability or recurrent subluxation, impairment or removal of semilunar cartilage (meniscus), impairment of the tibia or fibula, or genu recurvatum.

3.  Throughout the appeal, the Veteran's left knee disability has been manifested by pain, painful motion, crepitation, popping, stiffness, occasional swelling, giving way and subjective instability or weakness; with extension to less than 10 degrees and flexion to greater than 45 degrees, even with consideration of additional functional loss due to flare-ups or repetition; and without objective lateral instability or recurrent subluxation, impairment or removal of semilunar cartilage (meniscus), impairment of the tibia or fibula, or genu recurvatum.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for bilateral pes planus with hallux valgus, hammer toes, and callosities have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.321(b)(1), 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5276 (2011).  

2.  The criteria for a rating in excess of 10 percent for chondromalacia of the right patella have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.321(b), 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5099-5003 (2011).  

3.  The criteria for a rating in excess of 10 percent for chondromalacia of the left patella have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.321(b), 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5099-5003 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Proper VCAA notice must inform the claimant of any information and evidence not in the record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186 (2002).  

These notice requirements apply to all elements of a claim, including the degree and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Proper VCAA notice must be provided prior to the initial unfavorable decision on the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004).  

In this case, the Veteran was advised in November 2001, after the initial unfavorable rating decision, of the evidence and information necessary to substantiate his claims (i.e., evidence that the disabilities have increased in severity) and the responsibilities of the Veteran and VA in obtaining such evidence.  In May 2006, he was again advised of this information, along with the evidence and information necessary to establish a disability rating and an effective date, in accordance with Dingess/Hartman.  The timing defect as to these letters was cured by the subsequent readjudication of the Veteran's claims, to include in a June 2012 supplemental statement of the case.  See Prickett v. Nicholson, 20 Vet. App. 370, 376-77 (2006); Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  

The Veteran testified as to the severity of his bilateral foot and knee disabilities at a September 2005 hearing before the undersigned VLJ.  Further, the VLJ asked questions in an attempt to obtain evidence to substantiate the claims, to include any functional impairment or effects on work, and whether any pertinent evidence remained outstanding.  To the extent that the VLJ did not explain the bases of the prior determinations, or suggest the submission of evidence that may have been overlooked, the Veteran has not been prejudiced.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010) (discussing the requirements of 38 C.F.R. 3.103(c)(2)).  

Rather, the hearing focused on the elements necessary to substantiate the claims, and the Veteran and his representative demonstrated actual knowledge of such elements via questioning and testimony.  There is no indication or argument that any notification deficiencies have resulted in prejudice or otherwise affected the essential fairness of the adjudication of the Veteran's claims, and he has had ample opportunity to participate in their adjudication.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  VA has substantially complied with the duties set forth in 38 C.F.R. 3.103(c)(2), consistent with Bryant, and adequate notice has been provided.

With regard to the duty to assist, all identified, available, pertinent medical records, including VA and private records, have been obtained.  Further, there is no indication that the Veteran receives benefits from the Social Security Administration pertaining to the disabilities on appeal.  Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any outstanding evidence that is necessary for a fair adjudication of the claims.  See Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002).  

Additionally, the Veteran has been afforded several examinations in connection with his claims, most recently in June 2011 as directed in the Board remand.  Neither the Veteran nor his representative has argued that this examination is inadequate for rating purposes for either the feet or knees.  Although the representative asserted that these claims should be remanded, no reason was provided other than that the Veteran believes the disabilities are of higher severity than currently rated and that a claim for a TDIU should be addressed.  The TDIU claim is being referred to the AOJ and is not under the Board's jurisdiction.  

Concerning the feet, the June 2011 examiner recorded and measured all manifestations, including a discussion of pronation, tenderness of the plantar surfaces, inward displacement, spasm of the tendo achillis (Achilles tendon), and the effects of any orthopedic appliances.  To the extent that the examiner did not express an opinion as to the exact degree of such manifestations, or provide a complete explanation for such conclusion, as directed in the remand, the Veteran has not been prejudiced.  The Board notes that the examiner stated that he could not identify additional limitation due to repetitive use or flare-ups without resorting to speculation, and no explanation for such conclusion was supplied, as directed in the remand.  However, the Veteran also has not been prejudiced by this circumstance.  

Rather, the Board is charged with determining the severity of a disability or symptomatology for applicable rating criteria, and any characterizations such as mild, moderate, or severe by an examiner are not dispositive.  See 38 C.F.R. §§ 4.2, 4.6.  Further, while the most recent examiner did not explain why an opinion as to any additional limitation or functional loss could not be provided without speculation, the April 2002 examiner explained that it is not possible to predict a decrease of motion due to increased pain or repetitive motion without examining the Veteran when such an event is occurring.  This also appears to apply to the more recent examiner's conclusion.  More importantly, there is sufficient description of the severity of the Veteran's manifestations and the degree of limitation during flare-ups or after repetitive motion in the other lay and medical evidence of record.  

With respect to the knees, the Court found that the Board's previous findings concerning limitation of motion were adequate, but that the language used by the Board as to instability of the knees was unclear.  The Board also remanded these issues for another VA examination.  The examiner recorded the Veteran's subjective complaints as to the knees, including as to limited motion and instability, as well as objective range of motion measurements and testing concerning instability and other knee impairments.  In particular, the examiner found that there was no objective instability and identified testing for such manifestation.  There is also other evidence of record (including prior examination reports and treatment records) concerning the existence of objective knee instability or other impairment.  

As with the feet, the Board notes that the June 2011 examiner stated that he could not identify additional limitation due to repetitive use or flare-ups without resorting to speculation, and no explanation for such conclusion was supplied, as directed in the remand.  However, the Veteran has not been prejudiced by this circumstance.  Rather, the April 2002 examiner acknowledged the possible decrease in range of motion due to pain in the knees with repetitive movements or flare-ups, and stated that it is not possible to predict the degree of decrease in range of motion without examining the Veteran at a point in time where such a decrease happens.  Again, this appears to apply to the most recent examiner's conclusion.  Further, the other lay and medical evidence adequately describes the Veteran's increased difficulties, including with flexion (bending) or extension (straightening) of the knee, due to pain or other factors during flare-ups and after repetitive use.  

For the foregoing reasons, the Board finds that the AOJ substantially complied with the remand instructions.  See D'Aries, 22 Vet. App. at 106.  Moreover, in the circumstances of this case, a further remand would serve no useful purpose, as it would unnecessarily impose additional burdens on VA with no benefit to the Veteran.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  VA has satisfied its duties to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceedings.  As such, the Veteran will not be prejudiced by a decision on the merits of his claims at this time. 

II. Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt as to the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition.  38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Staged ratings must also be considered, which are appropriate when the evidence establishes that the claimed disability manifested symptoms that would warrant different ratings for distinct time periods on appeal.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

When evaluating musculoskeletal disabilities based on limitation of motion, a higher rating must be considered where the evidence demonstrates additional functional loss due to pain, pursuant to 38 C.F.R. §§ 4.40 and 4.45.  The diagnostic codes pertaining to range of motion do not subsume these provisions, and the rule against pyramiding does not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including use during flare-ups.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995); Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  

In determining if a higher rating is warranted on this basis, pain itself does not constitute functional loss, and painful motion does not constitute limited motion for the purposes of rating under specific diagnostic codes for limitation of motion.  However, pain may result in functional loss if it limits the ability to perform normal movements with normal excursion, strength, speed, coordination, or endurance, as provided in sections 4.40 and 4.45.  Mitchell, 25 Vet. App. 32.  

For the sake of brevity, the Board will first discuss the appropriate ratings under the schedular criteria for each disability, followed by general considerations of whether extra-schedular referral is necessary, TDIU, and the benefit of the doubt rule.

Bilateral foot disability 

The Veteran's service-connected bilateral pes planus with hallux valgus, hammer toes, and callosities is currently rated as 30 percent disabling under Diagnostic Code (DC) 5276, which pertains to acquired flat foot (or pes planus).  

Severe bilateral pes planus, with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use of accentuated, indication of swelling on use, characteristic callosities, warrants a 30 percent rating.  For the next higher rating of 50 percent, there must be bilateral pronounced disability, with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo achillis on manipulation, not improved by orthopedic shoes or appliances.  38 C.F.R. § 4.71a, DC 5276.

Words such as "mild," "moderate," and "severe" are not defined in rating schedule.  Rather than applying a mechanical formula, all evidence must be evaluated to arrive at an "equitable and just" decision.  Further, the use of such terminology by a VA examiner or other medical professional is not dispositive, but it should be considered together with all other evidence of record.  See 38 C.F.R. §§ 4.2, 4.6.

In this case, the evidence of record shows varying degrees of pronation.  As noted by the Court, the August 2000 VA examiner recorded marked pronation with weight bearing, while the January 2007 examiner recorded moderate pronation of the right foot and mild pronation of the left foot.  During a July 2010 VA Agent Orange examination, the Veteran was noted to have marked pes planus with hyperpronation.  Historically, the June 2011 VA examiner noted that a 1972 examination during service showed pronation, and a June 1997 treatment record showed severe pronation.  No pronation was found during the June 2011 VA examination.  As discussed below, the Veteran has indicated that he gets some relief from shoe inserts, and the January 2007 VA examiner noted that shoe inserts seem to adjust the Veteran's deformity to minimize discomfort.  Although there are some discrepancies, the Board resolves all doubt in the Veteran's favor, and finds that there has been marked pronation of both feet throughout the appeal.

Concerning pain or tenderness, the Veteran has generally reported pain and soreness in the arches of the feet, which is increased with prolonged standing or walking, as well as occasional swelling with use.  See, e.g., August 2000, April 2002, January 2007, June 2011 VA examination reports; September 2005 hearing transcript.  These statements are generally consistent with the objective medical evidence.

Specifically, at the August 2000 VA examination, the examiner observed that the longer the Veteran walks or stands, the slower he gets.  He would begin walking on the lateral side of the left foot to avoid pressure to the big toe area, and he alternated weight-bearing after standing for 30 minutes.  At the April 2002 examination, there was objective tenderness along the major arch in the right foot and significant tenderness along the medial right first metatarsal joint, although there was lesser or no tenderness in the left metatarsal bone or left major arch.  The examiner stated that it was fairly clear that repetitive movements of the feet would worsen the pain, and that repetitive stepping forward on the ball of the foot would aggravate pain in the left major arch.  The Veteran reported pain at a level of 4-5 out of 10 during the January 2007 examination, but there was no objective midfoot pain or tenderness of the plantar surface at that time.  Similarly, the Veteran reported mild constant daily pain at a level of 2 out of 10, but there was again no tenderness or pain with manipulation during the June 2011 examination.   

The Board notes that, during the September 2005 hearing, the Veteran testified about being unable to stay in shape or exercise due to pain in the feet and knees.  He also reported being unable to walk as much as in the past, or getting pain after only 1/4 mile.  However, this is inconsistent with the other evidence of record, including the Veteran's statements for treatment purposes and during VA examinations.  

In particular, providers noted that the Veteran was healthy with "robust muscular size" and "excellent strength," measured at grade 6/5, including in the lower extremities, on several occasions before and after the Board hearing.  Indeed, the Veteran was noted to be "superstrong" and reported that he could "move around his 800 lb. motorcycle."  He was also noted to be able to participate in all activities of daily living including golf.  See VA records dated in September and November 2004, February and September 2005, January and September 2006.  At the January 2007 examination, the Veteran reported being able to walk 2-3 miles or one hour without discomfort, and being able to stand for approximately 30 minutes before pain develops.  The Board finds these statements for treatment and evaluation purposes, as opposed to during a hearing in support of his appeal, to be more probative as to the severity of the Veteran's foot pain.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (stating that reports made for the purposes of medical treatment may be afforded greater probative value because there is a strong motive to tell the truth in order to receive proper care).

Considering all lay and medical evidence of record, the Board finds that the Veteran has had mild to moderate pain and swelling of the feet, which is increased in severity with prolonged standing or walking.  However, the evidence does not rise to the level of extreme tenderness of the plantar surfaces of the feet, as contemplated by a 50 percent rating under DC 5276.  As discussed above, the Veteran did not have tenderness with manipulation of the feet during several examinations.  Further, even considering flare-ups with repetitive use, he was able to exercise and maintain very high muscle strength in the lower extremities, play golf, and walk or stand for extended periods before developing pain.  

The evidence also does not establish marked inward displacement or severe spasm of the tendo achillis (Achilles tendon), as contemplated by a 50 percent rating.  Rather, the Veteran had normal Achilles alignment with weight bearing and no spasm noted over the foot during the January 2007 examination.  He was noted to have some heel cord tightness at a July 2010 Agent Orange examination.  The June 2011 VA examiner recorded mild inward displacement, no Achilles tendon misalignment, and no spasms of the tendo achillis. The Board notes that a March 1993 examination (prior to the period on appeal) also recorded that the talar heads were displaced medially and plantar-ward.  As such, while there is some indication of inward displacement, it does not rise to the level of marked, and the evidence also does not demonstrate severe spasm of the Achilles tendon.

The Board has also considered the effect of orthopedic appliances on the Veteran's bilateral foot disability.  In this regard, the Veteran reported during the August 2000 examination that he mostly walked in sandals because dress shoes hurt after 15 minutes.  The April 2002 examiner noted that he used shoe inserts "with rather equivocal benefit."  At the September 2005 Board hearing, the Veteran testified that he had just ordered another pair of shoe inserts, and that he goes through them quickly.  At a January 2007 examination, the Veteran reported that he had worn inserts in boots during the 1970s, which seemed to help, but that he did not wear them for a long time after that.  The Veteran stated that he recently began wearing inserts again, or approximately 3-4 years earlier, and that he was unable to wear dress shoes without an insert.  The Veteran denied wearing a brace or corrective shoe.  The examiner noted that he was wearing shoe inserts that seemed to adjust his deformity and minimize discomfort with ambulating.  The Veteran again reported using orthotics during a July 2010 Agent Orange examination.  At the July 2011 VA examination, the Veteran reported that shoe inserts help his feet some. 

Based on the foregoing, the Board finds that the evidence demonstrates that, although shoe inserts do not completely relieve the Veteran's bilateral foot pain and other symptomatology, they do result in some improvement.  For example, the Veteran reported that shoe inserts helped him in the distant past while in service, and that he began to wear them again around 2002 or 2003 (or 3-4 years before the 2007 examination).  This is consistent with the Veteran's reports of being unable to wear dress shoes for more than 15 minutes in August 2000, of using inserts in April 2002, and of being able to wear dress shoes with an insert in January 2007.  There is also some indication of a possible decrease in the severity of pronation over the years since the Veteran has started wearing inserts again, as summarized above.  

There is also evidence of calluses on the feet over the years, which were noted to show evidence of abnormal weight bearing in the June 2011 examination report.  

Examiners have summarized the degree of the Veteran's bilateral foot disability over the years.  Prior to the period on appeal, a March 1993 examiner stated that there were extreme or severe flat feet with complete flattening of the arches.  The August 2000 examiner indicated that there was severe flattening of the arches or feet under weight-bearing.  A July 2010 Agent Orange examiner noted marked pes planus.  The June 2011 examiner summarized that there was mild pes planus with moderate loss of longitudinal arch, and diagnosed pes planus with mild functional limitation.  None of these examiners opined that the disability is pronounced, as opposed to severe.  Moreover, as noted above, the Board must consider all evidence of record in determining the level of severity of a disability or symptomatology, and the use of words such as "mild," "moderate," and "severe" by a medical professional is not dispositive.  See 38 C.F.R. §§ 4.2, 4.6.

In summary, the weight of the evidence establishes the presence of a severe disability of the both feet, as shown by marked pronation, pain on manipulation and use accentuated, swelling on use, and characteristic callosities.  These findings warrants a 30 percent rating for pes planus.  However, although there is marked pronation, the Veteran does not also have extreme tenderness of the plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo achillis on manipulation, not improved by orthopedic shoes or appliances, as contemplated by the next higher rating of 50 percent.  Further, the evidence does not establish pronounced disability of the feet.  

As discussed above, the Veteran maintained excellent strength in the lower extremities, was able to maintain activities of daily living, play golf, and move a heavy motorcycle.  He also testified during the September 2005 hearing that he did not generally have problems with the feet at work, as he worked with computers and was usually sitting, and he denied any lost time from work due to the feet.  Accordingly, the Veteran's manifestations do not more nearly approximate the next higher rating for pronounced disability.  See 38 C.F.R. §§ 4.7, 4.71a, DC 5276.  

The Board has also considered whether a separate or higher rating is warranted for the Veteran's bilateral hallux valgus or hammer toes.  There is evidence of pain and limited motion of the great toe metacarpal phalangeal (MP) joints, and hammer toes of the 2nd to 5th digits bilaterally.  These disabilities have been described as slight, moderate, or moderate.  See, e.g., VA examination reports dated in August 2000, January 2000, June 2011; July 2010 Agent Orange examination report.  

Under DC 5280, unilateral hallux valgus will be assigned a 10 percent rating where there has been operation with resection of the metatarsal head, or whether it is severe and equivalent to amputation of the great toe.  Under DC 5282, a 10 percent rating is available for hammer toe affecting all toes, unilateral without claw foot.  See 38 C.F.R. § 4.71.  Here, there has been no operation, and the Veteran still has full use of the great toes, so the condition is not severe or equivalent to amputation.  Further, the great toes are not affected by hammer toe.  Therefore, a separate compensable rating is not warranted under either of these diagnostic codes.  Moreover, to assign a separate rating based on pain or painful motion from the toes would constitute impermissible pyramiding.  38 C.F.R. § 4.14.

The Board has also considered whether a higher rating is warranted under DC 5284 for "other foot injuries."  The code provides for a rating of 30 percent for severe disability, and 40 percent for actual loss of use of the foot.  38 C.F.R. § 4.71a, DC 5284.  As discussed above, the Veteran's symptomatology most nearly approximates a severe disability of the feet, which also warrants a 30 percent rating for the bilateral foot disability under the more specific code of DC 5276.  He still has substantial use of both feet, so there is not loss of the use of either foot.  As such, a higher rating is not warranted under DC 5284.
  
For the foregoing reasons, the Board finds that the Veteran is not entitled to a rating in excess of 30 percent for bilateral pes planus with hallux valgus, hammer toes, and callosities.  All possibly applicable diagnostic codes have been considered, and there is no basis to assign a higher evaluation for such disability.  Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  

Staged ratings are not appropriate, as the severity of the Veteran's disability has been relatively stable throughout the appeal.  While his pain may have increased, any increases in severity were not sufficient for a higher rating.  See Hart, 21 Vet. App. at 509-10.  To the extent that there is any limited range of motion of the foot, pain itself does not constitute functional loss, and painful motion alone does not constitute limited motion for the purposes of rating under codes pertaining to limitation of motion.  Any additional functional loss due to pain, to include during flare-ups, is contemplated under the currently assigned rating.  See DeLuca, 8 Vet. App. at 206; Mitchell, 25 Vet. App. 32.  

Bilateral knee disabilities

The Veteran's right and left knee disabilities each have been assigned a 10 percent rating under DC 5099-5003, which represents an unlisted condition as analogous to arthritis.  See 38 C.F.R. §§ 4.20 (stating that an unlisted condition may be rated under a diagnostic code for which the functions affected and anatomical localization and symptomatology are closely analogous), 4.27 (explaining the use of hyphenated diagnostic codes for rating an unlisted condition by analogy).

Under DC 5003, degenerative arthritis will be rated based on limitation of motion of the affected joint or joints under the appropriate diagnostic code or codes.  However, when the limitation of motion is noncompensable under the appropriate diagnostic code or codes, a rating of 10 percent may be applied to each major joint or group of minor joints affected by limitation of motion.  If there is no limitation of motion, a 10 percent rating will be assigned where there is x-ray evidence of involvement of two or more major joints or minor joint groups, and a 20 percent rating will be assigned where there is such involvement along with occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, DC 5003.  

Similarly, VA's General Counsel has held that, to warrant a rating for arthritis, the limitation of motion need not be compensable under DC 5260 or 5261.  Rather, a compensable rating may be granted by virtue of 38 C.F.R. § 4.59, which provides that arthritis that is productive of actually painful motion due to unstable or malaligned joints due to healed injury warrants at least the minimum compensable evaluation for the joint, i.e., 10 percent under DC 5260 or 5261.  VAOPGCPREC 9-98 (August 14, 1998), 63 Fed. Reg. 56704 (1998).

Normal range of motion of the knee is extension to 0 degrees and flexion to 140 degrees.  See 38 C.F.R. § 4.71a, Plate II.  Under DC 5260, a 0 percent rating will be assigned for limitation of flexion of the leg to 60 degrees.  A 10 percent rating will be assigned for limitation of flexion of the leg to 45 degrees.  To warrant a rating of 20 percent or higher, flexion of the leg must be limited to 30 degrees or less.  Under DC 5261, a 0 percent rating will be assigned for limitation of extension of the leg to 5 degrees, and a 10 percent rating will be assigned for limitation of extension of the leg to 10 degrees.  To warrant a rating of 20 percent or higher, extension of the leg must be limited to 15 degrees or more.  Higher ratings are available for more severe limitation of flexion or extension.  See 38 C.F.R. § 4.71a, DCs 5260 & 5261.  

In this case, the Veteran generally complains of pain, painful motion, and a popping or grinding sensation associated with swelling and stiffness of the knees.  The pain is worse with cold weather and is aggravated by prolonged standing or walking.  The Veteran states that is very painful to go up or downstairs, and his knees will "lock" up with exercise or when stooping down.  He also has occasional sensations of instability, weakness, or giving way in both knees.  See, e.g., September 2005 hearing transcript; VA examination reports.

Range of motion testing during VA examinations in August 2000, April 2002, January 2007, and June 2011 showed extension to 0 degrees bilaterally with pain, or to 5 or 6 degrees limited by pain.  Flexion during these examinations ranged from 121 to 135 degrees with pain in the right knee, and from 120 to 135 degrees with pain in the left knee, or to 80 degrees in the left knee limited by pain (as noted in the August 2000 examination).  Further, in April 2002, the Veteran was noted to have pain with squatting and to be unable to fully squat, although he could do so with the knees reaching to less than 90 degrees of flexion, and with pain while rising.  

With respect to flare-ups or repetitive motion, the August 2000 examiner noted that the Veteran had pain with increased activity, but no further measurable limitation of motion was determinable.  He noted that speed would be significantly reduced during common motions, coordination would be undisturbed but the left knee might give way when going up stairs, and endurance was limited while driving, kneeling, squatting, or walking more than 1-2 blocks due to swelling and pain.  Similarly, the April 2002 examiner stated that it was fairly clear that repetitive movements would worsen pain and there would be decreased range of motion, but the degree of decrease could not be predicted without examining the Veteran during a flare-up.  The January 2007 and June 2011 examiners also could not estimate the degree of limitation during flare-ups or with repetition without resorting to speculation.

X-rays have shown Osgood Schlatter's disease, arthritis, and chondromalacia bilaterally.  The August 2000 examiner noted significant arthritis on x-rays.  The April 2002 examiner noted no arthritis change of note and minor abnormality on x-rays, and minimal abnormality on exam, with the most prominent find in the left knee patella and with pain and difficulty squatting as summarized above.  The September 2004 examiner noted mild patellofemoral degenerative changes in each knee, and no significant arthritis on x-rays.  VA providers diagnosed continued mild osteoarthritis in both knees in February and September 2005.  The June 2011 examiner diagnosed chondromalacia patellae with mild functional limitation.  

Chondromalacia patellae is defined as pain and crepitus over the anterior aspect of the knee, particularly in flexion, with softening of the cartilage on the articular surface of the patella and, in later stages, effusion.  See Dorland's Illustrated Medical Dictionary 358 (31st ed. 2007).  This is generally consistent with the subjective and objective evidence concerning the Veteran's knee symptomatology.

Based on the foregoing, the Veteran does not meet the criteria for a compensable rating for extension or flexion of either knee.  Rather, he has bilateral flexion to more than 45 degrees (as required for a 10 percent rating under DC 5260), even when considering additional functional loss due to pain or other factors with flare-ups or repetitive movement, such as with squatting of using stairs.  As noted above, the Veteran was able to squat to less than 90 degrees of flexion with pain, but there is no indication of limitation to 45 degrees or less.  The Veteran also has bilateral extension to more than 10 degrees (as required for a 10 percent rating under DC 5261), even with consideration of additional limitation due to pain.  

As discussed above, the Veteran testified that he was unable to exercise or keep in shape due to his feet and knees in September 2005.  However, the Board finds the medical evidence before and after that period to be more probative, which indicates that the Veteran had excellent muscular strength in the lower extremities and was "superstrong."  Such evidence also indicates that the Veteran was able to move around a large motorcycle and play golf despite his knee disabilities.  The Veteran has also generally denied any effect on his occupation due to the knees, as he worked with computers in a generally sedentary position prior to retirement, although he had some pain during occasional site visits.  This is generally consistent with the objective range of motion testing summarized above.  

As such, the weight of the evidence does not demonstrate that the Veteran meets the criteria for a compensable rating for either knee based on limitation of flexion or extension, including with consideration of flare-ups and repetitive motion per DeLuca.  Compare VAOPGCPREC 9-04 (Sept. 17, 2004), 69 Fed. Reg. 59990 (2004) (holding that, where the appropriate criteria are met, separate ratings may be assigned for limitation of flexion and limitation of extension of the same knee to adequately compensate for associated functional loss); Mitchell, 25 Vet. App. 32 (holding that painful motion alone does not constitute limited motion for rating under the specific codes pertaining to limitation of motion).  

However, the Veteran is entitled to the minimum compensable rating of 10 percent for each knee based on painful motion under DC 5003, with consideration of 38 C.F.R. §§ 4.10, 4.45, and 4.59.  As noted above, where there is arthritis (or chondromalacia as analogous to arthritis) with noncompensable limitation of motion, the minimum compensable evaluation for the joint, i.e., 10 percent under DC 5260 or 5261, is warranted.  VAOPGCPREC 9-98; see also DeLuca, 8 Vet. App. at 206; Mitchell, 25 Vet. App. 32.  This accounts for the currently assigned ratings, but a higher rating is not warranted for either knee based on limited motion.

As noted above, the Veteran has also reported a feeling of instability.  Under DC 5257, a 10 percent rating will be assigned for slight recurrent subluxation or lateral instability; a 20 percent rating requires moderate recurrent subluxation or lateral instability; and a 30 percent rating requires severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a, DC 5257.  VA's General Counsel has held that separate ratings may be assigned for arthritis under DC 5003 or DC 5010 and for subluxation or instability under DC 5257 without constituting pyramiding, as long as the separate rating is based on additional disability.  VAOPGCPREC 23-97 (July 1, 1997), 62 Fed. Reg. 63604 (1997).  Consideration of a higher rating for pain under 38 C.F.R. §§ 4.40 and 4.45 is not appropriate under DC 5257, as this code is not based on loss of range of motion.  Johnson v. Brown, 9 Vet. App. 7, 11 (1996). 

In this case, there is no allegation or finding of recurrent subluxation.  With regard to instability, the Veteran is competent to report feeling a sensation of instability, weakness, or giving way, as this is perceivable with his own senses.  However, he is not competent to testify as to the cause of such sensations, to include whether they are due to lateral instability of either knee as contemplated by DC 5257.  Rather, this question requires specialized knowledge, training, or experience due to the complex nature of the knees.  See Barr v. Nicholson, 21 Vet. App. 303, 308 (2007); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

The medical evidence shows no objective lateral instability.  Although the August 2000 examiner found tenderness to palpation of the joint lines bilaterally, the examiner also stated that all ligaments were firm.  Similarly, the April 2002 examiner found that the collateral ligaments were stable.  During the January 2007 examination, there was no objective tenderness along the joint space, no abnormal motion with varus and valgus stress to the medial and collateral ligaments, and the anterior and posterior drawer signs were negative.  See Dorland's Illustrated Medical Dictionary 1912 (31st ed. 2007) (indicating that anterior and posterior drawer tests or signs are for integrity of cruciate ligaments of the knee).  Similarly, during the June 2011 examination, testing of the bilateral medial and collateral ligaments, as well as of the anterior and posterior cruciate ligaments, was negative.  The examiner found "no knee instability."  The Veteran has also consistently denied wearing a brace or using any other assistive device for the knees during the appeal.  

Accordingly, the weight of the evidence demonstrates no lateral instability of either knee, as distinct from pain or other symptomatology that are already contemplated by the 10 percent ratings for arthritis or chondromalacia of each knee.  While the Veteran believes he has instability, he is not competent in this regard, and the medical evidence showing no instability outweighs his testimony to this effect.

The Board notes that some of the Veteran's reported symptoms can sometimes be indicative of dislocated semilunar cartilage (or meniscus).  See 38 C.F.R. § 4.71a, DC 5258 (providing for a 20 percent rating for dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint).  However, there is no indication of impaired meniscus in the treatment records, and the VA examiners also found no meniscal impairment.  Rather, McMurray's tests (which were noted to pertain to the meniscus) were negative in August 2000, January 2007, and June 2011.  Accordingly, a separate or higher rating is not warranted on this basis.  

The Board notes that ratings are also available for a knee disability under DC 5256 (ankylosis), DC 5262 (impairment of the tibia and fibula), and DC 5263 (genu recurvatum).  See 38 C.F.R. § 4.71a.  However, there is no evidence of ankylosis, as the Veteran retained significant range of motion of both knees throughout the appeal, and no ankylosis was found.  Further, there is no evidence of impairment of the tibia or fibula, to include malunion or nonunion, or of genu recurvatum.  As such, a separate or higher rating is not warranted under these diagnostic codes.  

In summary, the Veteran is not entitled to a rating in excess of 10 percent for his right or left knee disability.  As discussed above, although his knees are indeed symptomatic, the symptoms do not exceed the criteria for the current ratings, nor do they support an additional rating, such as for instability.  All possibly applicable diagnostic codes have been considered.  See Schafrath, 1 Vet. App. at 593.  

Staged ratings are not appropriate, as the severity of the knee disabilities has been relatively stable throughout the appeal, and any increases in severity were not sufficient for a higher rating.  See Hart, 21 Vet. App. at 509-10.  To the extent that the Veteran's pain results in additional functional loss, to include during flare-ups, such functional loss is contemplated under the currently assigned ratings.  See DeLuca, 8 Vet. App. at 206; Mitchell, 25 Vet. App. 32.  




General considerations

An extra-schedular rating may be assigned under 38 C.F.R. § 3.321(b)(1) if a case presents such an exceptional or unusual disability picture, with such related factors as marked interference with employment or frequent periods of hospitalization, that it would be impracticable to apply the schedular standards.  Analysis under this provision involves a three-step inquiry, and extra-schedular referral is necessary only if analysis under the first two steps reveals that the rating schedule is inadequate to evaluate the claimant's disability picture and that such picture exhibits such related factors as marked interference with employment or frequent periods of hospitalization.  Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).  

In this case, as discussed above, the Veteran has complained of pain or tenderness of the feet that is worse with prolonged use, as well as occasional swelling, that is somewhat improved by shoe inserts.  He has also complained of pain, painful and limited motion, crepitation, popping, stiffness, occasional swelling, giving way and subjective instability or weakness of the knees.  These manifestations are fully contemplated by the applicable diagnostic codes.  Therefore, the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology, and the rating schedule is adequate to evaluate his disability picture.  Moreover, the Veteran has generally denied any effects on his occupation due to these disabilities prior to retirement, as he worked in a sedentary position doing computer work, with occasional site visits.  He has also denied any missed time from work due to the feet or knees.  See, e.g., hearing transcript, VA examination reports.  As such, there is no marked interference with employment, and is no indication of any hospitalization due to the claimed disabilities.  Further, referral for consideration of an extra-schedular rating is not warranted.  See Thun, 22 Vet. App. at 115-16.  

A claim for a TDIU based on individual or combined service-connected disabilities has been referred to the AOJ for appropriate action, per request by the Veteran's representative.  Therefore, such a claim need not be addressed at this time. 

In conclusion, the preponderance of the evidence is against a rating in excess of 30 percent for the Veteran's bilateral foot disability, or a rating in excess of 10 percent each for the right and left knee disabilities.  As such, the benefit of the doubt doctrine does not apply and the Veteran's claims must be denied.  38 C.F.R. § 4.3.


ORDER

A rating in excess of 30 percent for bilateral pes planus with hallux valgus, hammer toes, and callosities is denied.  

A rating in excess of 10 percent for chondromalacia of the right patella is denied.

A rating in excess of 10 percent for chondromalacia of the left patella is denied.



____________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


